 


110 HR 5832 IH: Military Healthcare for Dependents Act
U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5832 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2008 
Mrs. Gillibrand introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to eliminate the requirement for dependents to reside with members of the Armed Forces to be eligible for TRICARE Prime Remote. 
 

1.Short titleThis Act may be cited as the Military Healthcare for Dependents Act. 
2.Elimination of requirements for dependent to reside with member of the Armed Forces to be eligible for TRICARE Prime RemoteSection 1079(p) of title 10, United States Code, is amended— 
(1)in paragraph (3)(A), by inserting or is not before residing; 
(2)in paragraph (3)(B), by striking , if the orders do not and all that follows through same remote location; and 
(3)in paragraph (3)(C), by striking all that follows 30 days and inserting a period.   
 
